UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-00043 Deutsche Investment Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 7/31 Date of reporting period: 7/31/2014 ITEM 1. REPORT TO STOCKHOLDERS July 31, 2014 Annual Report to Shareholders Deutsche Large Cap Focus Growth Fund (formerly DWS Large Cap Focus Growth Fund) Contents 3 Letter to Shareholders 4 Portfolio Management Review 10 Performance Summary 12 Investment Portfolio 16 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Changes in Net Assets 20 Financial Highlights 25 Notes to Financial Statements 34 Report of Independent Registered Public Accounting Firm 35 Information About Your Fund's Expenses 37 Tax Information 38 Advisory Agreement Board Considerations and Fee Evaluation 43 Board Members and Officers 48 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: I am very pleased to tell you that the DWS funds have been renamed Deutsche funds, aligning more closely with the Deutsche Asset & Wealth Management brand. We are proud to adopt the Deutsche name — a brand that fully represents the global access, discipline and intelligence that support all of our products and services. Deutsche Asset & Wealth Management combines the asset management and wealth management divisions of Deutsche Bank to deliver a comprehensive suite of active, passive and alternative investment capabilities. Your investment in the Deutsche funds means you have access to the thought leadership and resources of one of the world’s largest and most influential financial institutions. In conjunction with your fund’s name change, please note that the Deutsche funds’ Web address has changed as well. The former dws-investments.com is now deutschefunds.com. In addition, key service providers have been renamedas follows: Former Name New name, effective August 11, 2014 DWS Investments Distributors, Inc. DeAWM Distributors, Inc. DWS Trust Company DeAWM Trust Company DWS Investments Service Company DeAWM Service Company These changes have no effect on the day-to-day management of your investment, and there is no action required on your part. You will continue to experience the benefits that come from our decades of experience, in-depth research and worldwide network of investment professionals. Thanks for your continued support. We appreciate your trust and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 10 through 11 for more complete performance information. Investment Strategy The fund invests in large U.S. companies that are similar in size to the companies in the Russell 1000® Growth Index. (As of July 31, 2014, the Russell 1000 Growth Index had a median market capitalization of $8.5 billion.) During the fund’s fiscal year ending July 31, 2014, accommodative monetary policy by central banks around the globe represented the key driver of positive stock market performance. As investors searched for higher returns in light of continued low interest rates, equities were a principal beneficiary of central bank accommodation. In addition, corporate earnings improved as the global economy continued to slowly emerge from the malaise of recent years. Valuations also rose, as earnings did not keep up with stock price gains, but valuations nevertheless remained reasonable given the recent pickup in the pace of global growth. And although the geopolitical situation generally became more unsettled during the past 12 months, especially in light of conflicts in Ukraine, Gaza and Iraq, geopolitics for the most part did not cause equity investors to rethink their positioning. The one unsettled period for the stock market was during March, when investors briefly rotated out of some Internet-related and biotechnology issues on concerns over valuations. However, stocks as a group subsequently reached new highs during July. The top-performing sector within the Russell 1000 Growth Index over the 12-month period was energy. During the 12 months ended July 31, 2014, Class A shares of Deutsche Large Cap Focus Growth Fund returned 17.01%, compared with the Russell 1000 Growth Index return of 18.69% and the Morningstar Large Growth Funds category's average return of 17.52%. "We are not emphasizing sector weightings, but are seeking to invest in more economically sensitive stocks that can benefit from faster global growth." Positive Contributors to Fund Performance For the 12-month period ending July 31, 2014, the fund’s position in the online search, advertising, cloud computing and software company Google, Inc. represented the largest individual contributor to performance. In addition, a lack of holdings in IBM, which continues to register lackluster revenue growth, contributed to relative return. Also within information technology, holdings in the cloud and virtualization firm VMware, Inc. and the tax software company Intuit, Inc. added to performance. Within consumer staples, positions in two companies that were recently acquired — food manufacturer and distributor Hillshire Brands Company* and the spirits company Beam, Inc.* — added to returns. * Not held in the portfolio as of July 31, 2014. Ten Largest Equity Holdings at July 31, 2014 (41.4% of Net Assets) 1. Google, Inc. Provides a Web-based search engine for the Internet 8.7% 2. Visa, Inc. Operates a retail electronic payments network and manages global financial services 4.8% 3. NIKE, Inc. Designs, develops and markets athletic footwear, apparel, equipment and accessory products 4.0% 4. Celgene Corp. A global biopharmaceutical company 3.9% 5. Oracle Corp. Provider of database management software 3.8% 6. Home Depot, Inc. Is a home improvement retailer that sells building materials and home improvements products 3.7% 7. Halliburton Co. Provider of oil well services 3.6% 8. Discover Financial Services Credit card issuer and electronics payment services company 3.0% 9. VMware, Inc. Develops virtual infrastructure solutions 3.0% 10. Parker Hannifin Corp. Manufacturer of fluid control components 2.9% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 12. A quarterly Fact Sheet is available on deutschefunds.com or upon request. Please see the Account Management Resources section on page 48 for contact information. Negative Contributors to Fund Performance Within the benchmark’s top-performing sector, energy, the fund underperformed, largely due to positions in oilfield service companies that posted disappointing earnings, particularly Cameron International Corp.* and Schlumberger Limited.* In information technology, a lack of holdings in the outperforming Apple, Inc. and Facebook, Inc. stocks hurt relative return compared with the benchmark. The fund’s position in Citrix Systems, Inc.,* a provider of cloud, networking and virtualization technologies, and holdings in the "big data" analysis company Splunk, Inc.,* also detracted. * Not held in the portfolio as of July 31, 2014. Outlook and Positioning Going forward, the fund is positioned for continued improvement in the global economy. We believe that opportunity in the market will be based not on earnings multiple expansion, but on identifying opportunities where earnings outpace expectations. In light of this, we are not emphasizing sector weightings, but are seeking to invest in more economically sensitive stocks that can strongly benefit from faster global growth. These include stocks in the economically sensitive sectors of information technology and financials, but they also include biotechnology issues in the generally more defensive health care segment; we favor the more attractive lineup of products coming from the biotechnology area over those from the generally more defensive major pharmaceutical companies. Lastly, if the global economy continues to accelerate, and interest rates begin to rise, we believe that financial firms that derive earnings from net interest rate margins as well as asset management companies that will be able to charge additional fees will benefit, and we are looking for opportunities in those areas. Portfolio Management Team Owen Fitzpatrick, CFA, Managing Director Lead Manager of the fund. Began managing the fund in 2009. — Joined Deutsche Asset & Wealth Management in 1995. — Prior to his current role as Head of US Equity, he was Managing Director of Deutsche Bank Private Wealth Management, head of US Equity Strategy, manager of the US large cap core, value and growth portfolios, member of the US Investment Committee and head of the Equity Strategy Group. — Previous experience includes over 21 years of experience in trust and investment management. Prior to joining Deutsche Bank in 1995, he managed an equity income fund, trust and advisory relationships for Princeton Bank & Trust Company, where he was also responsible for research coverage of the consumer cyclical sector. Previously, he served as a portfolio manager at Manufacturer's Hanover Trust Company. — BA and MBA, Fordham University. Brendan O'Neill, CFA, Director Portfolio Manager of the fund. Began managing the fund in 2007. — Joined Deutsche Asset & Wealth Management in 2000. — Equity Research Analyst covering the financial services sector from 2001–2009. — Previously served as a member of the Large Cap Core Equity team. — BA, Queens College, CUNY; MS, Zicklin School of Business, Baruch College. Thomas M. Hynes, Jr., CFA, Director Portfolio Manager of the fund. Began managing the fund in 2010. — Joined Deutsche Asset & Wealth Management in 1995, served in DB Private Wealth Management from 1995–2004; served as US equity portfolio manager at Citigroup Asset Management from 2004–2007; rejoined Deutsche Asset Management in 2007. — Portfolio manager for US Large Cap Equity: New York. — BS, Fordham University. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Russell 1000 Growth Index tracks those stocks in the Russell 1000® Index with higher price-to-book ratios and higher forecasted-growth values. Index returns do not reflect fees or expenses and it is not possible to invest directly into an index. The Morningstar Large Growth Funds category includes funds that focus on the stocks of companies in rapidly expanding industries and that are projected to grow faster than other large-cap stocks. The consumer staples sector represents companies that produce essential items such as food, beverages and household items. Performance Summary July 31, 2014 (Unaudited) Class A 1-Year 5-Year 10-Year Average Annual Total Returns as of 7/31/14 Unadjusted for Sales Charge 17.01% 13.85% 7.18% Adjusted for the Maximum Sales Charge (max 5.75% load) 10.28% 12.51% 6.54% Russell 1000® Growth Index† 18.69% 17.25% 8.66% Class B 1-Year 5-Year 10-Year Average Annual Total Returns as of 7/31/14 Unadjusted for Sales Charge 16.13% 12.95% 6.35% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 13.13% 12.83% 6.35% Russell 1000® Growth Index† 18.69% 17.25% 8.66% Class C 1-Year 5-Year 10-Year Average Annual Total Returns as of 7/31/14 Unadjusted for Sales Charge 16.18% 13.02% 6.38% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 16.18% 13.02% 6.38% Russell 1000® Growth Index† 18.69% 17.25% 8.66% Class S 1-Year 5-Year 10-Year Average Annual Total Returns as of 7/31/14 No Sales Charges 17.31% 14.12% 7.43% Russell 1000® Growth Index† 18.69% 17.25% 8.66% Institutional Class 1-Year 5-Year 10-Year Average Annual Total Returns as of 7/31/14 No Sales Charges 17.41% 14.26% 7.61% Russell 1000® Growth Index† 18.69% 17.25% 8.66% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2013 are 1.26%, 2.14%, 1.99%, 1.02% and 0.96% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemptions of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended July 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Russell 1000 Growth Index is an unmanaged index that consists of those stocks in the Russell 1000® Index that have higher price-to-book ratios and higher forecasted growth values. Russell 1000 Index is an unmanaged price-only index of the 1,000 largest capitalized companies that are domiciled in the U.S. and whose common stocks are traded. Class A Class B Class C Class S Institutional Class Net Asset Value 7/31/14 $ 7/31/13 $ Distribution Information as of 7/31/14 Income Dividends, Twelve Months $ Investment Portfolio as of July 31, 2014 Shares Value ($) Common Stocks 99.4% Consumer Discretionary 18.9% Hotels, Restaurants & Leisure 3.8% Las Vegas Sands Corp. (a) Starwood Hotels & Resorts Worldwide, Inc. Media 2.5% Twenty-First Century Fox, Inc. "A" Specialty Retail 5.9% Home Depot, Inc. L Brands, Inc. Textiles, Apparel & Luxury Goods 6.7% NIKE, Inc. "B" VF Corp. Consumer Staples 10.2% Food & Staples Retailing 3.9% Costco Wholesale Corp. Whole Foods Market, Inc. Food Products 4.4% Mead Johnson Nutrition Co. Mondelez International, Inc. "A" Personal Products 1.9% Estee Lauder Companies, Inc. "A" Energy 5.2% Energy Equipment & Services 3.6% Halliburton Co. Oil, Gas & Consumable Fuels 1.6% Pioneer Natural Resources Co. Financials 5.8% Capital Markets 2.8% Affiliated Managers Group, Inc.* Consumer Finance 3.0% Discover Financial Services Health Care 15.1% Biotechnology 7.5% Celgene Corp.* (a) Medivation, Inc.* NPS Pharmaceuticals, Inc.* Health Care Equipment & Supplies 2.2% CareFusion Corp.* Health Care Providers & Services 2.8% Express Scripts Holding Co.* Life Sciences Tools & Services 2.6% Thermo Fisher Scientific, Inc. Industrials 11.5% Electrical Equipment 2.4% AMETEK, Inc. Industrial Conglomerates 2.1% Roper Industries, Inc. Machinery 4.7% Dover Corp. Parker Hannifin Corp. Road & Rail 2.3% Norfolk Southern Corp. Information Technology 27.3% Communications Equipment 2.2% Palo Alto Networks, Inc.* Internet Software & Services 8.7% Google, Inc. "A"* Google, Inc. "C"* IT Services 4.8% Visa, Inc. "A" (a) Software 9.5% Intuit, Inc. Oracle Corp. Solera Holdings, Inc. VMware, Inc. "A"* (a) Technology Hardware, Storage & Peripherals 2.1% Western Digital Corp. Materials 5.1% Chemicals Ecolab, Inc. LyondellBasell Industries NV "A" Utilities 0.3% Water Utilities American Water Works Co., Inc. Total Common Stocks (Cost $164,689,117) Securities Lending Collateral 13.9% Daily Assets Fund Institutional, 0.1% (b) (c) (Cost $28,964,623) Cash Equivalents 0.4% Central Cash Management Fund, 0.06% (b) (Cost $903,058) % of Net Assets Value ($) Total Investment Portfolio (Cost $194,556,798)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $194,865,084. At July 31, 2014, net unrealized appreciation for all securities based on tax cost was $42,355,400. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $44,583,994 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $2,228,594. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at July 31, 2014 amounted to $27,917,236, which is 13.4% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
